Case 2:19-cv-00767-ECM-SMD Document 11-3 Filed 01/30/20 Page 1 of 6




           Exhibit C
1/30/2020                               BusinessDocument
                 Case 2:19-cv-00767-ECM-SMD     Entity Records |11-3
                                                                AlabamaFiled
                                                                       Secretary of State
                                                                              01/30/20    Page 2 of 6


                 Alabama Secretary of State                                                                                         

       Entity
                    Entity Name                                  City                   Type                         Status
       ID

     924 - 972     Hyundai AMCO America, Inc.                   IRVINE, CA             Foreign Corporation          Previous Name

                   Hyundai America Technical Center,            SUPERIOR
     939 - 078                                                                         Foreign Corporation          Exists
                   Incorporated                                 TOWNSHIP, MI

                                                                FOUNTAIN               Foreign Limited
     610 - 106     HYUNDAI AUTOEVER AMERICA, LLC                                                                    Exists
                                                                VALLEY, CA             Liability Company

                                                                FOUNTAIN
     893 - 509     Hyundai Capital America                                             Foreign Corporation          Exists
                                                                VALLEY, CA

                                                                FOUNTAIN                                            Registered
     893 - 509     Hyundai Capital America, Inc.                                       Foreign Corporation
                                                                VALLEY, CA                                          Name

                   Hyundai Capital Insurance Services,                                 Foreign Limited
     617 - 851                                                  IRVINE, CA                                          Exists
                   LLC                                                                 Liability Company

                   Hyundai Electric Systems Alabama,
     944 - 425                                                  BIRMINGHAM, AL Foreign Corporation                  Previous Name
                   Inc.

                   Hyundai Electrical Systems Alabama,
     944 - 425                                                  BIRMINGHAM, AL Foreign Corporation                  Previous Name
                   Inc.

                                                                SOUTH KOREA,
     924 - 932     Hyundai Elevator Co., Ltd.                                          Foreign Corporation          Exists
                                                                OC

                   Hyundai Elevator Co., Ltd.                   SOUTH KOREA,                                        Registered
     924 - 932                                                                         Foreign Corporation
                   Corporation                                  OC                                                  Name

     924 - 972     Hyundai ENG America, Inc                     IRVINE, CA             Foreign Corporation          Exists

     924 - 972     Hyundai Engineering America, Inc.            IRVINE, CA             Foreign Corporation          Previous Name

                   HYUNDAI EP ALABAMA
     288 - 930                                                  OPELIKA, AL            Domestic Corporation         Dissolved
                   CORPORATION

                                                                                       Domestic Limited
     019 - 748     Hyundai Indus LLC                            Not Provided                                        Dissolved
                                                                                       Liability Company

                   Hyundai Information Service North            FOUNTAIN               Foreign Limited
     610 - 106                                                                                                      Previous Name
                   America, LLC                                 VALLEY, CA             Liability Company

                                                                MONTGOMERY,
     046 - 141     HYUNDAI KEFICO CORPORATION                                          Foreign Corporation          Exists
                                                                AL

     073 - 732     Hyundai Korean Market, Inc.                  Not Provided           Domestic Corporation         Exists

                                                                                       Foreign Limited
     340 - 879     Hyundai L&C USA LLC                          ATLANTA, GA                                         Exists
                                                                                       Liability Company

                                                                FOUNTAIN
     932 - 088     Hyundai Lease Titling Trust                                         Foreign Corporation          Exists
                                                                VALLEY, CA

                                                                FOUNTAIN                                            Registered
     932 - 088     Hyundai Lease Titling Trust, Inc.                                   Foreign Corporation
                                                                VALLEY, CA                                          Name


arc-sos.state.al.us/cgi/corpname.mbr/output?s=1&search=HYUNDAI&type=ALL&status=ALL&place=ALL&city=&order=default&hld=&dir=&page=Y       1/2
1/30/2020                               BusinessDocument
                 Case 2:19-cv-00767-ECM-SMD     Entity Records |11-3
                                                                AlabamaFiled
                                                                       Secretary of State
                                                                              01/30/20    Page 3 of 6

       Entity
                    Entity Name                                     City                Type                         Status
       ID

                   Hyundai Marine & Fire Insurance                                     Foreign Insurance
     820 - 009                                                  COSTA MESA, CA                                      Exists
                   Company Ltd (US Branch)                                             Corporation

                                                                FOUNTAIN
     895 - 138     Hyundai Motor America, Inc.                                         Foreign Corporation          Exists
                                                                VALLEY, CA

     923 - 246     Hyundai Motor Company, Inc.                  JAMESBURG, NJ          Foreign Corporation          Withdrawn

                   Hyundai Motor Finance Company,               FOUNTAIN
     893 - 509                                                                         Foreign Corporation          Previous Name
                   Inc.                                         VALLEY, CA

                   Hyundai Motor Manufacturing                  MONTGOMERY,            Foreign Limited
     604 - 088                                                                                                      Exists
                   Alabama, LLC                                 AL                     Liability Company

                                                           1    2   3   Next >>


                                                               New Search




arc-sos.state.al.us/cgi/corpname.mbr/output?s=1&search=HYUNDAI&type=ALL&status=ALL&place=ALL&city=&order=default&hld=&dir=&page=Y   2/2
1/30/2020                               BusinessDocument
                 Case 2:19-cv-00767-ECM-SMD     Entity Records |11-3
                                                                AlabamaFiled
                                                                       Secretary of State
                                                                              01/30/20    Page 4 of 6


                 Alabama Secretary of State                                                                                          

       Entity
                    Entity Name                                  City                   Type                         Status
       ID

     243 - 687     Hyundai of Auburn, Inc.                      AUBURN, AL             Domestic Corporation        Previous Name

                   HYUNDAI OF AUBURN INC. DBA
     243 - 687                                                  AUBURN, AL             Domestic Corporation        Exists
                   GENESIS OF AUBURN

                   Hyundai of Auburn Inc. dba Genesis
     527 - 533                                                  AUBURN, AL             Domestic Corporation        Dissolved
                   of Auburn

                                                                                       Domestic Limited
     478 - 944     Hyundai of Daphne, LLC                       FOLEY, AL                                          Previous Name
                                                                                       Liability Company

     242 - 429     Hyundai of Decatur, Inc.                     HUNTSVILLE, AL         Domestic Corporation        Exists

     238 - 772     Hyundai of Gadsden, Inc.                     ORLANDO, FL            Domestic Corporation        Exists

                   Hyundai Polytech America Company,
     242 - 231                                                  EUFAULA, AL            Domestic Corporation        Exists
                   Inc.

                   Hyundai Power Transformers USA,
     944 - 425                                                  BIRMINGHAM, AL Foreign Corporation                 Exists
                   Inc.

     034 - 226     Hyundai Protection Plan, Inc.                IRVINE, CA             Foreign Corporation         Exists

                                                                                       Domestic Limited
     584 - 913     HYUNDAI RIGGING USA LLC                      Not Provided                                       Exists
                                                                                       Liability Company

                                                                MONTGOMERY,                                        Registered
     045 - 738     Hyundai Rotem Alabama corporation                                   Foreign Corporation
                                                                AL                                                 Name

                                                                MONTGOMERY,
     045 - 738     Hyundai Rotem Company                                               Foreign Corporation         Exists
                                                                AL

     924 - 847     Hyundai Steel America, Inc.                  GREENVILLE, AL         Foreign Corporation         Exists

     311 - 661     HYUNDAI STEEL COMPANY                        GREENVILLE, AL         Foreign Corporation         Withdrawn

                                                                                                                   Registered
     311 - 661     HYUNDAI STEEL COMPANY., INC.                 GREENVILLE, AL         Foreign Corporation
                                                                                                                   Name

                   Hyundai Sungwoo Auto USA                     MONTGOMERY,
     927 - 045                                                                         Foreign Corporation         Exists
                   Corporation                                  AL

     350 - 904 Hyundai Translead                                SAN DIEGO, CA          Foreign Corporation         Exists

                                                                                                                   Registered
     350 - 904 Hyundai Translead, Inc.                          SAN DIEGO, CA          Foreign Corporation
                                                                                                                   Name

     585 - 236     Hyundai Transys America, Inc.                West Point, GA         Foreign Corporation         Exists

                                                                MONTGOMERY,
     307 - 732     HYUNDAI WIA Corporation                                             Foreign Corporation         Exists
                                                                AL

                                                                                       Domestic Limited
     321 - 018     Barkley Hyundai Real Estate, LLC             GALLION, AL                                        Exists
                                                                                       Liability Company

     119 - 702     Capitol Hyundai, Inc.                        Not Provided           Domestic Corporation        Previous Name


arc-sos.state.al.us/cgi/corpname.mbr/output?s=26&search=HYUNDAI&type=ALL&status=ALL&place=ALL&city=&order=default&hld=&dir=&page=Y       1/2
1/30/2020                               BusinessDocument
                 Case 2:19-cv-00767-ECM-SMD     Entity Records |11-3
                                                                AlabamaFiled
                                                                       Secretary of State
                                                                              01/30/20    Page 5 of 6

       Entity
                    Entity Name                                  City                   Type                         Status
       ID

                                                                MONTGOMERY,            Domestic Limited
     501 - 079     Capitol Hyundai, Ltd.                                                                           Exists
                                                                AL                     Partnership

     238 - 772     Dave Menegay Hyundai, Inc.                   ORLANDO, FL            Domestic Corporation        Previous Name

     943 - 730     Decatur Hyundai, Inc.                        ORLANDO, FL            Foreign Corporation         Exists

                                                     << Prev     1   2   3   Next >>


                                                            New Search




arc-sos.state.al.us/cgi/corpname.mbr/output?s=26&search=HYUNDAI&type=ALL&status=ALL&place=ALL&city=&order=default&hld=&dir=&page=Y   2/2
1/30/2020                               BusinessDocument
                 Case 2:19-cv-00767-ECM-SMD     Entity Records |11-3
                                                                AlabamaFiled
                                                                       Secretary of State
                                                                              01/30/20    Page 6 of 6


                 Alabama Secretary of State                                                                                          

       Entity
                    Entity Name                                  City                   Type                         Status
       ID

                                                                                       Domestic Limited
     478 - 944     Eastern Shore Hyundai, LLC                   FOLEY, AL                                          Exists
                                                                                       Liability Company

     241 - 937     Family Hyundai, Inc.                         FLORENCE, AL           Domestic Corporation        Previous Name

     031 - 653     Hightower Hyundai, Inc.                      BIRMINGHAM, AL Domestic Corporation                Dissolved

                                                                                       Domestic Limited
     697 - 038     Hoover Hyundai, LLC                          BIRMINGHAM, AL                                     Dissolved
                                                                                       Liability Company

     115 - 830     Jerry Damson Hyundai, Inc.                   HUNTSVILLE, AL         Domestic Corporation        Merged

     111 - 000     Joe Bullard Hyundai, Inc.                    MOBILE, AL             Domestic Corporation        Merged

     118 - 526     Joe Bullard Hyundai/Suzuki, Inc.             MOBILE, AL             Domestic Corporation        Dissolved

     261 - 847     Lynn Layton Hyundai, Inc.                    DECATUR, AL            Domestic Corporation        Dissolved

     196 - 054     Midtown Hyundai-Suzuki, Inc.                 MOBILE, AL             Domestic Corporation        Merged

                                                                                       Domestic Limited
     475 - 867     Mitchell Hyundai, L.L.C.                     ENTERPRISE, AL                                     Exists
                                                                                       Liability Company

                                                                MONTGOMERY,
     231 - 100     Sandy Sansing Hyundai, Inc.                                         Domestic Corporation        Dissolved
                                                                AL

     114 - 108     Serra Hyundai, Inc.                          BIRMINGHAM, AL Domestic Corporation                Merged

                                                                                       Domestic Limited
     501 - 154     Tameron Hyundai, Ltd.                        BIRMINGHAM, AL                                     Exists
                                                                                       Partnership

     114 - 108     Team Hyundai, Inc.                           BIRMINGHAM, AL Domestic Corporation                Previous Name

     120 - 317     Tuscaloosa Hyundai, Inc.                     TUSCALOOSA, AL         Domestic Corporation        Exists

     200 - 945     Victor Hyundai, Inc.                         MADISON, AL            Domestic Corporation        Dissolved

     115 - 830     West Side Hyundai, Inc.                      HUNTSVILLE, AL         Domestic Corporation        Previous Name

     115 - 830     Westside Hyundai, Inc.                       HUNTSVILLE, AL         Domestic Corporation        Previous Name

                                                           << Prev    1   2   3


                                                            New Search




arc-sos.state.al.us/cgi/corpname.mbr/output?s=51&search=HYUNDAI&type=ALL&status=ALL&place=ALL&city=&order=default&hld=&dir=&page=Y       1/1
